    Case 1:18-cv-01129-EGS Document 34-1 Filed 05/21/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                      )
 INSTITUTE AT COLUMBIA                       )
 UNIVERSITY, et al.                          )
                                             )
        Plaintiffs,                          )    Civil Action No.
                                             )    18-1129 (EGS)
                v.                           )
                                             )
 DEPARTMENT OF DEFENSE, et al.               )
                                             )
        Defendants.                          )


                                [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion for a Processing Schedule or, in the

Alternative, a Status Conference, and any submissions in opposition thereto and in support

thereof, it is hereby ORDERED that:

       1. Plaintiffs’ motion is GRANTED.

       2. The CIA shall process and produce all non-exempt responsive records by July

           16, 2019.

       3. The DHS shall process and produce all non-exempt responsive records by June

           25, 2019.

SO ORDERED.



Dated: ____________, 2019
                                                 HONORABLE EMMET G. SULLIVAN
                                                 United States District Judge
